Simmons, C. J.
Where in a policy of insurance issued by an insurance company of the State of Massachusetts it was stipulated as follows: “No suit shall be brought under this contract, unless commenced within one year from the termination of the life of the member to whom it is issued; it being an express condition hereof, that all rights of action hereunder are limited to said period of one year. It is further expressly agreed, that the place of this contract is the home office of the association in the city of Boston, and this contract shall be governed by and construed only according to the laws of the State of Massachusetts ”; and where a law of the State of Massachusetts (Pub. Stat. Mass., 1882-1888, p. 517, §26), which was of force at the time the policy was issued, provided, with reference to insurance companies of that State, as follows: “No such company shall make any stipulation in its insurance contracts, concerning the court or jurisdiction wherein any suit thereon may be brought, nor shall limit the time within which such suit may be commenced to less than two years after the cause of action accrues, and any such condition or stipulation shall be void”: Held, that the stipulation in the policy limiting the time within which suit may be commenced thereon to one year from the termination of the life of the member to whom it is issued, is void, and suit may be brought thereon at any time within the period allowed by the statute of limitations.' Judgment affirmed.